Exhibit 10.19

FY’2006 EXECUTIVE INCENTIVE PLAN

 

[g139221kii001.jpg]

 

2006

Executive Incentive Plan

 

 

[g139221kii002.jpg]

[g139221kii003.jpg]

[g139221kii004.jpg]

 

 

Table of Contents

 

INTRODUCTION AND PRINCIPLES

 

PLAN PARTICIPATION

 

EFFECTIVE DATE

 

 

 

PLAN DESIGN / MEASURES, & OBJECTIVES

 

PLAN MIX

 

TARGET INCENTIVE BONUS

 

PAY-OUT CALCULATION FOR CASH INCENTIVES

 

BASIS OF MEASURES AND PAYOUT SCHEDULE

 

OPERATIONS OFFICERS

 

STAFF OFFICERS

 

 

 

CALCULATION OF BONUS PAYMENTS

 

GENERAL RULES

 

CASH ADVANCES

 

INCOME TAX

 

 

 

TRANSFERS/NEW HIRES/TERMINATIONS/PART TIME PARTNERS

 

TRANSFERS

 

NEW HIRES

 

CALCULATION OF PRORATED AWARDS

 

EXCEPTIONS TO THE PLAN

 

 

 

OTHER TERMS

 

ACQUISITIONS AND OTHER UNUSUAL BUSINESS SITUATIONS

 

BUSINESS UNIT REVENUE/PROFIT/EXPENSE

 

COMPANY RIGHTS

 

 

 

June 22, 2005

 

--------------------------------------------------------------------------------


 

 

 

Section A

 

Introduction and Principles

 

 

 

The FY’2006 Executive Incentive Plan (EIP) provides an opportunity for
executives of Cintas to share in the company’s success. Year-end bonus awards
are paid if performance measures are met or exceeded. Awards are tied directly
to the annual performance of Cintas and its divisions.

 

 

Please note that the EIP is not just an individual incentive plan but rather,
the recognition of both individual and organizational success.

 

 

Every executive will have at least 50% of their targeted incentive bonus based
on the relevant Corporate measure (profit as a % of sales, % of revenue growth
or EPS growth. As such, we all “succeed or fail as One Team”.

 

 

Plan Participation

 

 

This plan applies to all Cintas Officers.

 

 

Effective Date

 

 

This Plan year is effective from June 1, 2005 until the end of our fiscal year,
May 31, 2006 and it supersedes all prior EIP or officer compensation plans.
Cintas reserves the right to amend and/or adjust this plan based on the
strategic needs of our business. Communication to our participating partners
will be made in a timely fashion.

 


SECTION B

 


PLAN DESIGN / MEASURES, & OBJECTIVES

 

 

 

Plan Mix

 

 

The FY’2006 EIP introduces the concept of “plan mix”. Each participating officer
will share in the success of Cintas based on three (3) different compensation
vehicles; base salary, incentive bonuses, and long term incentives (i.e. stock
and stock options).

 

 

Operations Officers will be eligible for cash incentive bonuses tied to the
following; a business unit percent of Profit as a % of Sales objective and a
business unit percent of Revenue Growth objective. These objectives will be
linked to the Operations Officers’ individual level of responsibility.
Additionally, Operations Officers will be eligible for long term incentives
(LTI) based on the achievement of the combination of % of Sales Growth and
Profit as a % of Sales in their areas of responsibility (Cintas Rule 35
calculation) and Cintas Earnings per Share (EPS) Growth.

 

 

Staff Officers will be eligible for cash incentive bonuses tied to both a Cintas
EPS Growth, and the Individual Goals linked to the Staff Officer’s individual
area of responsibility. Additionally, Staff Officers will be eligible for long
term incentives (LTI) based the same formula as their annual cash incentive
bonus.

 

 

For All Officers covered by the FY’2006 EIP, an officer could earn 0% up to a
maximum of 200% of the cash bonus award depending on their overall performance
in their two cash incentive bonus objectives. Additionally, depending on the
results of the two LTI objectives, an officer could earn 0% LTI up to a maximum
of 200% of the LTI award if that performance target is achieved.

 

 

 

Target Incentive Bonus

 

 

The “target incentive bonus” is the total cash incentive amount earned at the
target objectives. Total Targeted Cash (TTC) represents an individuals base
salary plus targeted cash incentives. Target bonus percentages may vary by
position/level.

 

 

 

Pay-Out Calculation for Cash Incentives

 

 

For each measure, after the planned threshold is achieved, pay-out for that
measure begins. If the “target” level is achieved, 100% of the bonus amount for
that measure is earned, and if you achieve the level of maximum payout, 200% of
the targeted award is earned.

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

Basis of Measures & Payout Schedule

 

 

The following charts describe the Basis of Measures, Objectives, and Payout
Schedules for Corporate Staff and Division Officers Annual Bonus and LTI Awards.

 

 

 


OPERATIONS OFFICERS

 

 

Cash Incentive Bonus

 

 

Business Unit Profit as a     % of Sales

 

 

Weighting

 

Level of Achievement

 

Bonus Payout %

 

 

50%

 

Below Threshold

 

0%

 

 

 

 

Threshold to Target

 

50% of target and then straight line bonus payout based on % of profit growth
achieved

 

 

 

 

Target

 

100.00%

 

 

 

 

Target to Maximum

 

Accelerated straight line bonus payout based on % of profit growth achieved

 

 

 

 

Maximum

 

200.00%

 

 

Business Unit Percent of Revenue Growth

 

 

Weighting

 

Level of Achievement

 

Bonus Payout %

 

 

50%

 

Below Threshold

 

0%

 

 

 

 

Threshold to Target

 

50% of target and then straight line bonus payout based on % of revenue growth
achieved

 

 

 

 

Target

 

100.00%

 

 

 

 

Target to Maximum

 

Accelerated straight line bonus payout based on% of revenue growth achieved

 

 

 

 

Maximum

 

200.00%

 

 

LTI Award

 

 

Operational Goals (Combination of Revenue Growth % Plus Profit %) —
Rule 35 Calculation

 

 

Weighting

 

Level of Achievement

 

LTI Award%

 

 

50%

 

Below Threshold

 

0%

 

 

 

 

Threshold to Target

 

50% of target and then predetermined levels based on hitting performance targets

 

 

 

 

Target

 

100.00%

 

 

 

 

Target to Maximum

 

Predetermined levels based on hitting performance targets

 

 

 

 

Maximum

 

200.00%

 

 

Cintas EPS

 

 

Weighting

 

Level of Achievement

 

LTI Award%

 

 

50%

 

Below Threshold

 

0%

 

 

 

 

Threshold to Target

 

50% of target and then predetermined levels based on hitting performance targets

 

 

 

 

Target

 

100.00%

 

 

 

 

Target to Maximum

 

Predetermined levels based on hitting performance targets

 

 

 

 

Maximum

 

200.00%

 

 

3

--------------------------------------------------------------------------------


 

 

 

 


STAFF OFFICERS

 

 

Cash Incentive Bonus

 

 

Individual Goals

 

 

Weighting

 

Level of Achievement

 

Bonus Payout %

 

 

50%

 

Does Not Meet Goals

 

0%

 

 

 

 

Meets Most Goals

 

50%

 

 

 

 

Meets Goals

 

100.00%

 

 

 

 

Exceeds Goals

 

150.00%

 

 

 

 

Outstanding Achievement

 

200.00%

 

 

Cintas EPS

 

 

Weighting

 

Level of Achievement

 

Bonus Payout %

 

 

50%

 

Below Threshold

 

0%

 

 

 

 

Threshold to Target

 

50% at threshold and then predetermined levels for hitting EPS Performance
Targets

 

 

 

 

Target

 

100.00%

 

 

 

 

Target to Maximum

 

Predetermined levels for hitting EPS Performance Targets

 

 

 

 

Maximum

 

200.00%

 

 

LTI Award

 

 

Individual Goals

 

 

Weighting

 

Level of Achievement

 

LTI Award %

 

 

50%

 

Does Not Meet

 

0%

 

 

 

 

Meets Most Goals

 

50% and then predetermined levels based on hitting performance targets

 

 

 

 

Meets Goals

 

100.00%

 

 

 

 

Exceeds Goals

 

Predetermined levels based on hitting performance targets

 

 

 

 

Outstanding Achievment

 

200.00%

 

 

Cintas EPS

 

 

Weighting

 

Level of Achievement

 

LTI Award %

 

 

50%

 

Below Threshold

 

0%

 

 

 

 

Threshold to Target

 

50% and then predetermined levels based on hitting performance targets

 

 

 

 

Target

 

100.00%

 

 

 

 

Target to Maximum

 

Predetermined levels based on hitting performance targets

 

 

 

 

Maximum

 

200.00%

 

Section C

 


CALCULATION OF BONUS PAYMENTS

 

 

 

General Rules

 

 

Bonus calculations will be made using year-end actual results, subject to
adjustment at the discretion of the CEO to exclude items that are not
operational and therefore do not reflect the year’s performance against
objectives, such as accounting principle changes or revenue from an acquisition
that was not in the business plan. (See Section E for more detail).

 

 

In addition, any automatic payroll deductions elected by the partners (e.g.
401K, or company loan repayments as the CEO deems necessary, etc) will be
deducted from their bonus.

 

 

Partners who receive an overpayment of their award are responsible for
reimbursing Cintas the amount of the overpayment, except where prohibited by law

 

 

Cash Advances

 

 

No cash advances will be paid against EIP awards.

 

 

4

--------------------------------------------------------------------------------


 

 

 

 

Income Tax

 

 

Cash payments are treated as ordinary income, or according to local legislation,
and are subject to withholding for all applicable taxes.

 

Section D

 


TRANSFERS/NEW HIRES/TERMINATIONS/PART TIME PARTNERS

 

 

 


TRANSFERS

 

 

The partner’s Comp Plan will be changed to properly incentivise the partner for
their new responsibility, at the discretion of the CEO. Any final award
calculation will be calculated by taking into account the time spent under each
plan.

If a partner is transferred from another incentive program or non-EIP-eligible
position to an EIP-eligible role, or vice versa, the partner will be aligned to
the appropriate Basis of Measures for the months spent in the eligible
position.Any bonus will be paid on the normal payment cycle on the designated
pay date.

 

 

New Hires

 

 

EIP eligible Officers hired during the year may receive a pro-rated award or may
be given a special plan for the remainder of the fiscal year as determined by
the CEO.

 

 


CALCULATION OF PRORATED AWARDS

 

 

The Company will pay the partner a pro rata share of the bonus earned from the
beginning of the fiscal year until the point of the employee’s termination in
the event that the employee retires, or their position is eliminated. If the
employee is terminated because of poor performance, any bonus to be paid will be
determined at the sole discretion of the Company, using its best judgment,
taking all factors into consideration so as to be fair to both the partner and
the Company. In the event that the partner leaves the Company during the year
for any reason, or in the event the partner is terminated because of dishonesty,
insubordination, or gross neglect, etc., the partner shall not be entitled to
any of the bonus earned up to the point of his termination.

 

 

Exceptions to the plan

 

 

In general, no exceptions are made to the Basis of Measures alignment for
eligible partners. If special circumstances cause the Basis of Measures
alignment to be unfair to a particular individual or the Company, an exception
request must be approved by the CEO who may approve the request at his
discretion.

 

Section E

 


OTHER TERMS

 

 

 

Acquisitions and Other Unusual Business Situations

 

 

The purpose of the formula and the Incentive Plan is to reward individuals for
normal operating profits earned within his area of responsibility. Any
incidences that abnormally inflate the profits of an operation such as the
purchase or the sale of rental volume, the unusual sale of operating assets, or
any other abnormal operational situation that causes the profits of the
individual operation to abnormally increase, the Plan shall be adjusted so as to
avoid any inequitable results to the partner or the Company.


 

 


BUSINESS UNIT REVENUE/PROFIT/EXPENSES

 

 

All financial numbers related to business unit/Cintas performance will be
determined by the Cintas Accounting Department with the approval of our CFO and
CEO. In cases of dispute, the Cintas Accounting Department figures will govern
performance as it relates to calculating all bonus plan payouts.

 

 

Company Rights

 

 

Even though it is the intention of the Company to continue this Plan on an
ongoing basis, from year to year, so that the employee can rely upon it in
making long-term operational decisions, the Company does reserve the right to
alter the program as it sees fit, from year to year.

 

 

5

--------------------------------------------------------------------------------


 

FY’2006 EXECUTIVE INCENTIVE PLAN

 

[g139221kii001.jpg]

 

 

6

--------------------------------------------------------------------------------

 